Citation Nr: 0405467	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-02 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as a result of exposure to herbicide agents.

2.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.  

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  He served in Vietnam and was awarded the 
Combat Infantryman Badge, among other decorations.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).

Because there was some ambiguity in the record, by 
correspondence dated in December 2003 the Board requested 
that the veteran clarify whether he desired a personal 
hearing with respect to this appeal.  The Board advised him 
that if he did not respond within thirty days, the Board 
would assume that he no longer desired a hearing in 
connection with his claims.  No response to the Board's 
correspondence has been received from the veteran or his 
representative.  Accordingly, the Board concludes that the 
veteran does not desire a personal hearing.

The issues of entitlement to an increased rating for PTSD and 
entitlement to TDIU are being REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.  VA will notify 
you if further action is required on your part.

Issues not on appeal

In October 1998, the RO denied the veteran's claim of 
entitlement to service connection for degenerative disc 
disease of the cervical spine and lumbar spine.  He filed a 
notice of disagreement in October 1999; statement of the case 
(SOC) was issued by the RO later that month.  In June 2000, 
the veteran filed a substantive appeal (VA Form 9).  The RO 
notified the veteran that the substantive appeal was 
untimely.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2003).  The veteran did not file an appeal as to 
that decision.  It appears that neither he or his 
representative have subsequently referred to those issues.  
Accordingly, the issues of entitlement to service connection 
for degenerative disc disease of the cervical spine and 
lumbar spine are not in appellate status.
FINDING OF FACT

The medical evidence of record does not show that the veteran 
has diabetes mellitus.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
diabetes mellitus, claimed as a result of his exposure to 
Agent Orange in Vietnam.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the November 
2002 SOC.  Crucially, the RO informed the veteran of VA's 
duty to assist him in the development of his claim in a 
letter dated in May 2002.  This letter advised the veteran of 
the provisions relating to the VCAA, to include advising him 
that he could provide medical evidence showing that his 
diabetes mellitus was related to service on either a direct 
or presumptive basis.  Specifically, he was advised that he 
could provide the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers who had 
treated him for diabetes mellitus.  He was informed as well 
that he could provide VA authorization to obtain any private 
medical records by completing the appropriate forms (VA Form 
21-4142), copies of which were enclosed with the letter.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in July 2002).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records and a report of May 2002 VA examination, 
which will be described below.  

In his notice of disagreement, received in September 2002, 
the veteran suggested that there had been a mix-up of his 
medical records; he indicated that his current medical 
records were maintained at the VA Medical Center (VAMC) in 
Marion, Illinois.  Subsequently, the RO received records 
reflecting the veteran's treatment at the Marion VAMC from 
October 2000 to October 2002.  There is no indication that 
there is any outstanding evidence.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

For certain chronic disorders, including diabetes mellitus, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116 (West Supp. 
2002); 38 C.F.R. § 3.309(e) (2003).  The specified diseases 
include Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e) 
(2003).

If a veteran who served in Vietnam during the Vietnam era 
develops a disease listed as associated with Agent Orange 
exposure, exposure to Agent Orange will be presumed unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6) (iii).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The Board specifically notes that 38 C.F.R. § 3.309(e) was 
amended in May 2001 to include Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) as a 
disease for which service connection may be presumed due to 
an association with exposure to herbicide agents.  See 66 
Fed.Reg. No. 89, 23,166-23,168 (May 8, 2001).  This amendment 
to the regulations was made effective from July 9, 2001.  The 
record reflects that the veteran's claim was adjudicated by 
the RO pursuant to the revised regulations; accordingly, this 
claim is properly before the Board for appellate review.  

Notwithstanding the foregoing law and regulation pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).

Factual background

The veteran's DD form 214 reflects that he had service in the 
Republic of Vietnam during the Vietnam era.

Service medical records are negative for a finding or 
diagnosis of diabetes mellitus.  

The post-service medical evidence includes VA treatment 
records dated from 1999 to 2002.  None of these records show 
a diagnosis of diabetes mellitus.  While a March 2001 VA 
treatment record indicates that the veteran was advised on a 
low-salt, low-cholesterol diet, the record does not contain a 
clinical diagnosis of any type of diabetes.  

A general VA physical examination in August 2000 was 
pertinently negative.

The veteran was afforded a VA examination in May 2002 
specifically for the purpose of ascertaining whether diabetes 
was present.  Upon review of the claims file, the VA examiner 
noted that there was no evidence of the veteran ever having 
been diagnosed with any non-insulin-dependent diabetes 
mellitus.  It was noted that there was one non-fasting blood 
sugar done which showed a blood sugar of 159.  Other blood 
sugars were as follows: 85 in 1992; 84 in June 1998; 105 in 
February 2000; 97 in August 2000; 159 in August 2002; 76 in 
May 2001; 111 in July 2001; and 93 in February 2002.  
Hemoglobin A1C was also performed in October 1998 and was 
within normal limits at 5.7.  The examiner stated that there 
was no indication that the veteran was placed on any diet 
specific for diabetes and that the veteran was unable to 
present any other medical records from a local physician 
showing any evidence of diabetes.  The diagnosis was veteran 
with no known history and no documentation of any known 
history of non-insulin-dependent diabetes mellitus.  

Analysis

Direct service connection

In analyzing the evidence of record, the Board initially 
finds that a preponderance of the relevant and probative 
evidence is against entitlement to service connection on a 
direct basis for the diabetic disorder claimed by the 
veteran.  Combee, 34 F.3d 1039 (Fed.Cir. 1994).  As noted 
above, in order for service connection to be granted, three 
elements must be present: (1) a current disability; (2) in-
service incurrence of such disability; and (3) medical nexus.  
See Hickson, supra.  

With respect to Hickson element (1), current disability, the 
medical evidence of record is completely devoid of any 
medical finding or diagnosis pertaining to diabetes mellitus.  

As alluded to above, it is now well-settled that in order to 
be considered for service connection, a claimant must first 
have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].

Despite a VCAA request from the RO, the veteran has not 
submitted any competent medical evidence pertaining to 
diagnosis and treatment for diabetes mellitus.  
It appears that the only evidence in the veteran's favor is 
his own statements to the effect that he has diabetes 
mellitus.  It is, however, well-established that as a lay 
person without medical training the veteran is not competent 
to provide opinions on medical maters such diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].   

In the absence of a diagnosis for diabetes mellitus, service 
connection may not be granted.  See also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The veteran's claim fails 
on this basis alone.

With respect to Hickson element (2), in-service incurrence 
(to include within the one year presumptive period after 
service), the Board has reviewed the service medical records 
and finds that they show no treatment or diagnosis for any 
diabetic disease.  As noted above, the post-service medical 
evidence also does not contain a diagnosis of diabetes 
mellitus.  The Board finds, therefore, that the preponderance 
of the probative evidence does not show the onset of diabetes 
occurred during service or within the one year presumptive 
period after service.  Hickson element (2) has therefore not 
been met.

With respect to Hickson element (3), medical nexus, no 
competent medical nexus exists.  That is, no health care 
provider has attributed the veteran's alleged diabetes to his 
military service.  It is clear that in the absence of a 
diagnosis of diabetes mellitus a medical nexus opinion would 
be an impossibility.  

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed diabetes mellitus and his 
military service, his statements are not probative of a nexus 
between diabetes mellitus and military service.  See 
Espiritu, supra; see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].

None of the Hickson elements have been met.  Therefore, 
service connection for diabetes mellitus on a direct basis 
must be denied.  



Presumptive service connection - herbicide exposure

The veteran also contends, in substance, that the presumptive 
regulations applicable to Agent Orange exposure should 
operate to allow service connection for diabetes.  These 
regulations have been set forth above.  Pertinent to this 
claim, service connection for Type II diabetes mellitus may 
be granted on a presumptive basis for veterans of Vietnam 
service.  See 38 C.F.R. § 3.309(e) (2003).  

Because the veteran served in Vietnam, his exposure to Agent 
Orange is presumed.  
See 38 U.S.C.A. § 1116(f) (West 2002).  Hickson element (2) 
has therefore been established on a presumptive basis.  The 
crucial question to be answered in this case, therefore, is 
whether the veteran has Type II diabetes.  

As noted above, the medical evidence is completely negative 
for a diagnosis of diabetes, let alone Type II diabetes.  
Therefore, notwithstanding the veteran's presumed exposure to 
Agent Orange in Vietnam, service connection for diabetes 
mellitus cannot be granted.  In order to be considered for 
service connection, a claimant must first have a disability.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

With respect to element (3), nexus, if diabetes mellitus were 
in fact diagnosed in this Vietnam veteran, a nexus would be 
presumed.  See 38 C.F.R. § 3.309(e).  In the absence of the 
claimed disability, however, the statutory presumption cannot 
be applied.

In short, the Board concludes that a preponderance of the 
evidence is against the veteran's claim based on presumptive 
service connection under 38 C.F.R. § 3.309(e).





Conclusion

For the reasons and bases which have been expressed in detail 
above, the Board finds that a preponderance of the evidence 
is against this claim.  The benefit sought on appeal is 
accordingly denied.

ORDER

Entitlement to service connection for diabetes mellitus is 
denied.


REMAND

The veteran contends that his service-connected PTSD warrants 
a higher evaluation.  He also contends that he is unable to 
work due to medications he takes for PTSD and that TDIU is 
therefore warranted.  [PTSD is the veteran's only service-
connected disability.]  

Reasons for Remand

Evidentiary development 

A review of the claims file reveals that the veteran has not 
been afforded a VA psychiatric examination since he filed his 
increased rating claim for PTSD in August 2001.  The record 
reflects that the most recent VA psychiatric examination was 
conducted in August 2000.  The examination, however, did not 
indicate whether the veteran was unable to work due to PTSD.

In addition, the evidence of record indicates that the 
veteran has a variety of other, non service-connected 
disabilities, most prominent among them degenerative disc 
disease of the spine.  Of record is a report of a private 
physician dated May 1992 which specifically stated that the 
veteran "cannot work" due to various musculoskeletal 
disabilities.  He is in receipt of a VA non service-connected 
pension, effective May 1992.  

Although it is conceivable that the veteran may be separately 
totally disabled by his service-connected PTSD and his non-
service-connected disabilities, this must be clarified on 
remand.  In addition, during an April 2001 VA examination, 
the veteran stated that "He is looking for Social 
Security".  Subsequent VA outpatient treatment records note 
that the veteran was in receipt of disability benefits, but 
the precise nature of such benefits is unclear.  

The VCAA

As discussed above, the VCAA requires VA to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  After a careful 
review of the record, the Board notes that in regard to the 
increased rating claim for PTSD the veteran has not received 
notice which fully complies with the VCAA and Quartuccio.  
[The VCAA notice provided the veteran in May 2002 only 
concerned the service connection and TDIU claims].  This 
procedural defect should be rectified on remand, assuming 
that the state of the law has not changed in the interim.  

The Board therefore remands these issues to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA must review the veteran's VA 
claims folder and ensure that all 
appropriate notification and development 
action required by the VCAA, its 
implementing regulations VA directives 
and judicial precedent is completed.  

2.  VBA should contact the veteran and 
determine whether he is currently in 
receipt of Social Security disability, or 
whether he has an application for such 
benefits pending.  If so, records 
pertaining to his application for and/or 
award of such benefits should be obtained 
and associated with the veteran's VA 
claims folder.

3.  VBA should schedule the veteran for a 
VA psychiatric examination to determine 
the current severity of his PTSD.  The 
claims file should be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner should 
identify all of the symptoms or 
manifestations of the veteran's PTSD.  
The examiner should comment upon the 
severity of symptoms and the impact of 
PTSD symptomatology upon the veteran's 
daily functioning.  The examiner must 
assign a Global Assessment of Functioning 
(GAF) score.  The examiner should 
indicate whether the service-connected 
PTSD prevents the veteran from obtaining 
or maintain substantially gainful 
employment.  The report of the 
examination should be associated with the 
veteran's VA claims folder.  

4.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
an increased rating for PTSD and 
entitlement to TDIU. 

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until he is 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



